NOTICE OF ALLOWABILITY

Response Filed
	Applicant’s response filed July 12, 2002 has been entered and made of record.


Claims Allowable
	For the reasons indicated below in the Examiner’s Statement of Reasons for Allowance, the 35 USC 103 rejection has been withdrawn since claims 16-22, 25-32 and 35 have now been placed in condition for allowance.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the invention as recited in claims 16-22, 25-32 and 35 of the instant reissue application.  In the amendment filed July 12, 2002, independent claims 16 and 26 have been amended to recite the following limitations:
“the plurality of guide members being coupled to the article on a proximal side of the housing and being configured to guide a proximal portion of the tension member along the article to the housing”;
“the housing including a lumen”;
“the tension member being slidably positioned through the lumen of the housing”; and
“the lacing system is configured to that pulling the tension member distally of the housing causes the tension member to slide through the lumen of the housing thereby tightening the article by adjusting a length of the proximal portion of the tension member.”  
These limitations originally appeared in dependent claims 23 and 34, which were indicated as objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see the Office action mailed March 16, 2022).  Applicant has thus amended independent claims 16 and 26 to contain the allowable subject matter of claims 23 and 34, respectively.  Neither Messmer et al. nor Goodman et al. (of record) teach these features now recited in independent claims 16 and 26.  Messmer et al. does not teach a lumen on the holding plate 9 and the pulling means 6 do not interact with the holding plate 9 in any way (see Fig. 1).  Goodman et al. does teach that base member 214 includes a housing 220 that can include lace holes 226a, 226b that allow a lace to enter the housing 220 (see Figs. 2-4 and para. 0050).  However, Goodman et al. does not operate by pulling the knob member 218 distally of the base member 214 to cause the lace to slide through the lace holes 226a, 226b.  Instead, Goodman et al. operates by rotation of knob member 218 which causes spool member 216 to rotate and the laces are secured to the spool member 216 (see para. 0051).  Accordingly, claims 16-22, 25-32 and 35 are allowable over the prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Beverly M. Flanagan/
Primary Examiner
CRU – Art Unit 3993

Conferees: 	/JRJ/
		Jeffrey R. Jastrzab
		Primary Examiner
		CRU – Art Unit 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner
		CRU – Art Unit 3993